Case 1:21-cv-23209-XXXX Document 1 Entered on FLSD Docket 09/03/2021 Page 1 of 6




                      UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF FLORIDA

                            Case No.___________-Civ


  JERMAN DAWSON,

  Plaintiff,

            -v-

  UNITED STATES
  OF AMERICA,

  Defendant.
  _________________/

                                    COMPLAINT

        COMES NOW the Plaintiff, JERMAN DAWSON, by and through his

  undersigned counsel, and sues the Defendant, United States of America, for the

  actions of the United States Postal Service, and alleges:

                     PARTIES, JURISDICTION AND VENUE

  1. This is an action for negligence with damages in excess of Seventy-Five

     Thousand Dollars ($75,000), exclusive of interest and costs.

  2. Plaintiff, JERMAN DAWSON, is a resident of Miami-Dade County, Florida.

  3. The United States Postal Service is an agent of the United States of America.

  4. This Federal District Court has jurisdiction in this cause of action because it is

     brought pursuant to and in compliance with 28 USC §1346(b), §2401(b) and

     §§2671-2680 et seq, commonly known as the “Federal Tort Claims Act, which
Case 1:21-cv-23209-XXXX Document 1 Entered on FLSD Docket 09/03/2021 Page 2 of 6




     vests exclusive subject matter jurisdiction of Federal Tort Claims litigation in

     the Federal District Court.

  5. Venue is proper in this district pursuant to 28 USC §1402 (b) as the United

     States of America is a Defendant and a substantial part of the events giving rise

     to the claim occurred in this district.

                     COMPLIANCE WITH STATUTORY SCHEME

  6. This case is commenced and prosecuted against the United States of America

     pursuant to and in compliance with Title 28 USC §§2627-2680, commonly

     referred to as the “Federal Tort Claims Act” (FTCA). Liability of Defendant,

     UNITED STATES OF AMERICA, is predicated specifically on Title 28

     §1346(b)(1) and 274 because the personal injuries and resulting damages of

     which complaint is made were proximately caused by the negligence of an

     employee and/or agent of the United States of America through its agency, the

     United States Postal Service in Miami-Dade County, Florida, which acting

     within the scope of his employment under circumstances where Defendant, if a

     private person, would be liable to Plaintiff, JERMAN DAWSON, in the same

     manner and to the same extent as a private individual under the laws of the

     State of Florida.

  7. Plaintiff, JERMAN DAWSON, pleads pursuant to Title 28 USC §§2672 and

     2675(a) that the claims set forth herein were timely filed with and presented

     administratively to the Defendant’s agency, the United States Postal Service on

     or about October 2, 2020. True and correct copies of claims are attached hereto

                                               2
Case 1:21-cv-23209-XXXX Document 1 Entered on FLSD Docket 09/03/2021 Page 3 of 6




     and incorporated by reference as Composite Exhibit “A”. The United States

     Postal Service failed to resolve Plaintiff’s claim at the end of the statutory six (6)

     month period. The United States Postal Service’s failure to resolve Plaintiff’s

     claim within the required time-period constitutes denial by the Defendant. This

     action is filed in the appropriate district within six (6) months of the date of said

     denial. Accordingly, Plaintiff, JERMAN DAWSON, has complied with all

     jurisdictional prerequisites and conditions precedent to the commencement

     and prosecution of this litigation.

  8. The United States Postal Service is an agency of the Defendant. Defendant,

     through its agency, employs mail carriers that deliver mail for the United States

     Postal Service. They are deemed federal employees and therefore, the claim is

     properly brought pursuant to the FTCA.

                                   GENERAL FACTS

  9. At all times material, Alexander J. Pinera delivered mail to residents of Miami-

     Dade Florida and was an agent, servant and/or employee of the Defendant,

     United States of America, through its agency, the United States Postal Service.

     Alexander J. Pinera was at all times acting within the course and scope of such

     employment.

  10. On January 30, 2020, the mail carrier, Alexander J. Pinera, was traveling north

     on Southwest 24th Street approaching the intersection of Southwest 74th Avenue

     in Miami-Dade County, Florida.




                                             3
Case 1:21-cv-23209-XXXX Document 1 Entered on FLSD Docket 09/03/2021 Page 4 of 6




  11. Plaintiff, JERMAN DAWSON, was a bicyclist traveling west on the sidewalk on

     Southwest 24th Street approaching the intersection of Southwest 74th Avenue.

  12. Plaintiff, JERMAN DAWSON, was traveling west on the sidewalk on Southwest

     24th Street when Alexander J. Pinera failed to slow and stop for the posted Stop

     Sign and collided with the bicycle in which Plaintiff, JERMAN DAWSON, was

     riding, causing the Plaintiff to suffer injuries to his left ankle, right shoulder,

     neck and back.

                            COUNT I – NEGLIGENCE

  13. Plaintiff, JERMAN DAWSON, hereby adopts and incorporates by reference the

     allegations contained in paragraphs 1 through 12 above.

  14. At all times material, Defendant, United States of America, through its agent,

     servant and/or employee, Alexander J. Pinera, owed a duty to Plaintiff,

     JERMAN DAWSON, to operate a motor vehicle in a safe manner and/or in

     accordance with law.

  15. At all times material, Defendant, United States of America, through its agent,

     servant and/or employee, Alexander J. Pinera, breached this duty by

     negligently operating the motor vehicle and causing said vehicle to drive

     through and strike the bicycle in which Plaintiff, JERMAN DAWSON, was

     riding.

  16. This breach by Defendant, United States of America, was the direct and

     proximate cause of injuries or damages to Plaintiff, JERMAN DAWSON.




                                            4
Case 1:21-cv-23209-XXXX Document 1 Entered on FLSD Docket 09/03/2021 Page 5 of 6




  17. As a result of the negligence of Defendant, United States of America, and its

       agent, servant and/or employee, Plaintiff, JERMAN DAWSON, suffered bodily

       injury resulting in pain and suffering, disability, disfigurement, mental anguish,

       loss of capacity for the enjoyment of life, expense of hospitalization, medical

       and nursing care and treatment, loss of earnings, and loss of ability to earn

       money. These losses are either permanent or continuing and Plaintiff will

       continue to suffer losses in the future.

          WHEREFORE, Plaintiff JERMAN DAWSON demands judgment against

       Defendant, United States of America, for damages in excess of Seventy-Five

       Thousand Dollars ($75,000) together with costs of this action, and such further

       relief as this Court deems just and proper. Plaintiff also demands a jury trial on

       all issues so triable herein.

  V.      Certification and Closing

          Under Federal Rule of Civil Procedure 11 by signing below, I certify to the

       best of my knowledge, information and belief that this complaint: (1) is not

       being presented for an improper purpose, such as to harass, cause unnecessary

       delay, or needlessly increase the cost of litigation; (2) is supported by existing

       law or by a non-frivolous argument for extending, modifying or reversing

       existing case la; (3) the factual contentions have evidentiary support or, if

       specifically so identified, will likely have evidentiary support after a reasonable

       opportunity       for      further   investigation      or     discovery;     and

       (4) the complaint otherwise complies with the requirements of Rule 11.

                                              5
Case 1:21-cv-23209-XXXX Document 1 Entered on FLSD Docket 09/03/2021 Page 6 of 6




  Date of signing: September 3, 2021

                                           /s/ Isabel D. Barroso, Esq.
                                           ISABEL DIAZ BARROSO, ESQ.
                                           FBN: 0083366
                                           Morgan & Morgan
                                           12800 University Drive, Suite 600
                                           Fort Myers, FL 33907
                                           Phone: (239) 433-6880
                                           Attorneys for Plaintiff
                                           E-Mail:
                                           idiazbarroso@forthepeople.com




                                       6
